BLD-278                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 14-2074
                                        ___________

                               IN RE: TORMU E. PRALL,

                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 1-10-cv-01228)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     June 12, 2014

            Before: AMBRO, CHAGARES and VANASKIE, Circuit Judges

                               (Opinion filed: June 17, 2014)
                                        _________

                                         OPINION
                                         _________

PER CURIAM

       Petitioner Tormu E. Prall, proceeding pro se, seeks a writ of mandamus

compelling a district judge to disqualify himself and vacating certain of the District

Court’s orders. Prall is the plaintiff in a civil action currently pending before the

Honorable Jerome B. Simandle. A subset of the defendants in that action moved for

summary judgment. Prall opposed the motion and filed a cross-motion for summary
judgment in response. The District Court granted the defendants’ motion and denied

Prall’s motion. Prall then moved to disqualify Chief Judge Simandle and to vacate the

order granting summary judgment for the defendants. Before the District Court could

rule on the motion, Prall filed the instant petition along with a motion asking us to

expedite our decision. For the reasons that follow, we will deny the petition.

         Mandamus is a drastic remedy that is granted in only extraordinary cases. In re

Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). To demonstrate that

mandamus is appropriate, a petitioner must establish that he or she has “no other

adequate means” to obtain the relief requested, and that he or she has a “clear and

indisputable” right to issuance of the writ. Madden v. Myers, 102 F.3d 74, 79 (3d Cir.

1996).

         Prall seeks mandamus because he believes that the District Judge should recuse

due to his alleged personal bias, which resulted in an allegedly erroneous grant of

summary judgment in favor of the defendants. It is true that a mandamus petition is a

proper means of challenging a district judge’s refusal to recuse pursuant to 28 U.S.C.

§ 455. See In re Sch. Asbestos Litig., 977 F.2d 764, 774-75 (3d Cir. 1992). However,

the District Court has not yet ruled on Prall’s motions for recusal and to vacate the

summary judgment order. We also note that the summary judgment order can be

challenged on appeal. Thus Prall cannot make the required showing that he has “no other

adequate means to attain the desired relief.” In re Kensington Int’l Ltd., 353 F.3d 211,

                                              2
223-24 (3d Cir. 2003) (denying mandamus on this basis when recusal motion was

pending before district judge).

       Further, although mandamus may be warranted when a district court’s “undue

delay is tantamount to a failure to exercise jurisdiction,” Madden, 102 F.3d at 79, this

case does not present such a situation. At the time Prall filed his mandamus petition, his

motions for recusal and to vacate had been pending for just one month, which “does not

yet rise to the level of a denial of due process.” Id. (stating that several months of

inaction is insufficient to warrant mandamus). We are confident that the District Court

will rule on Prall’s filings in due course.

       Accordingly, we will deny Prall’s mandamus petition. Prall’s motion to expedite

is denied as moot.




                                              3